13‐489‐cv
     ING Global v. United Parcel Service Oasis Supply Corporation
 1
 2                                            In the
 3                United States Court of Appeals
 4                             For the Second Circuit
 5                                           ________
 6
 7                                     August Term 2013
 8                                      No. 13‐489‐cv
 9
10                                      ING GLOBAL,
11                         Plaintiff‐Counter‐Defendant‐Appellant,
12
13                                                v.
14
15              UNITED PARCEL SERVICE OASIS SUPPLY CORPORATION,
16                     Defendant‐Counter‐Claimant‐Appellee,
17
18     Bone Safety Signs, LLC, Doug Vollenweider, Michael Rose, James
19                               Thompson,
20                               Defendants.
21                                ________
22
23                   Appeal from the United States District Court
24                     for the Southern District of New York.
25                                No. 11‐CV‐5697 
26                                    ________
27
28                              ARGUED: DECEMBER 12, 2013
29                                DECIDED: JUNE 30, 2014
30                                      ________
31
32              Before: POOLER, PARKER, and WESLEY, Circuit Judges.
33                                  ________
34
     2                                                             No. 13‐489‐cv




 1           Appeal from an order of the United States District Court for
 2   the Southern District of New York (Samuel Conti, Judge),1 setting
 3   aside on the ground of manifest injustice a verdict awarding
 4   plaintiff, ING Global, attorney’s fees on breach of contract claims. 
 5   We hold that in light of defendant UPS’s failure to move pursuant to
 6   Rule 50(a) and the existence in the record of evidentiary support for
 7   the verdict, the district court erred in setting the verdict aside.  We
 8   also conclude that a new trial is not warranted.  REVERSED and
 9   REMANDED.

10                                           ________

11                            JOHN J. ZEFUTIE, JR. (Justin S. Strochlic, Ugo
12                            Colella, Anthony J. Laura, on the brief), Patton
13                            Boggs LLP, Newark, New Jersey, for Plaintiff‐
14                            Counter‐Defendant‐Appellant, ING Global.

15                            ROBERT E. KAELIN (Michael D. Goldfarb, on the
16                            brief), Murtha Cullina LLP, Hartford, CT, for
17                            Defendant‐Counter‐Claimant‐Appellee, United Parcel
18                            Service Oasis Supply Corporation.
19                                        ________

20   BARRINGTON D. PARKER, Circuit Judge:

21           In  October 2012, following a six‐day trial, the jury returned a
22   verdict  in  favor  of  plaintiff,  ING  Global  (“ING”),  on  its  breach  of
23   contract claims.  The jury also awarded ING attorney’s fees, to be set
24   by  the  court,  as  permitted  by  Georgia  law  which  governed  the
25   contract.    Despite  its  failure  to  have  moved  pursuant  to  Rule  50(a)

         1
          The Honorable Samuel Conti, United States District Judge for the United States District
     Court for the Northern District of California, sitting by designation.
     3                                                        No. 13‐489‐cv




 1   for judgment as a matter of law prior to the submission of the case to
 2   the jury, defendant, United Parcel Service Oasis Supply Corporation
 3   (“UPS”),  subsequently  moved  pursuant  to  Rule  59(e)  to  amend  the
 4   judgment  to  set  aside  the  award  of  attorney’s  fees  or,  alternatively,
 5   for  a  new  trial  on  the  issue  of  attorney’s  fees.    The  district  court
 6   concluded  that  because  the  verdict  was  without  legal  support,  it
 7   constituted  manifest  injustice  and  set  aside  the  award  of  attorney’s
 8   fees.    UPS  does  not  appeal  from  the  jury’s  verdict  against  it  on  the
 9   breach of contract claims.

10          We hold that in light of UPS’s failure to have moved for relief
11   pursuant  to  Rule  50(a)  and  the  existence  of  evidentiary  support  in
12   the record for the jury’s verdict, the district court erred in setting the
13   verdict  aside.    We  also  conclude  that  a  new  trial  is  not  warranted. 
14   Accordingly,  we  reverse  the  order  granting  UPS’s  motion  and
15   remand  with  instructions  to  reinstate  the  verdict  and  resolve  ING’s
16   motion to set attorney’s fees.

17                                I. BACKGROUND

18          The facts relevant to our decision are as follows.  ING is a
19   small company that produces Reusable Network Containers
20   (“RNCs”), mesh bags used by UPS to consolidate numerous small
21   packages into a larger one to reduce the number of handlings
22   required by UPS’s sorting and transportation system. 

23          In 2010 UPS selected ING as the winner of a bidding process
24   to become UPS’s primary supplier of new RNCs.  UPS and ING
25   entered into contracts that contemplated an estimated volume of 1.2
26   million new RNCs over the three‐year term of the agreement.  The
     4                                                     No. 13‐489‐cv




 1   contracts reserved to UPS the discretion to adjust the quantity or
 2   timing of the order for new RNCs, and also provided that additional
 3   quantities of new RNCs would be purchased according to an
 4   annexed price schedule.

 5         During the summer of 2011, UPS decided to purchase an
 6   additional 624,629 new RNCs before the end of the year and, turning
 7   to other suppliers, backed away from its contract with ING.  In the
 8   course of planning for the new order, the UPS commodity manager
 9   responsible for RNCs acknowledged in internal emails that UPS had
10   “contracts in place” to cover the additional RNC’s and that UPS had
11   obligations under those contracts.  However, in nearly simultaneous
12   emails to ING, he took the contrary position that the new order of
13   RNCs was separate from the existing contracts and that UPS had no
14   purchase obligations under its existing contracts with ING.

15         He ultimately treated the 2011 order as separate from the
16   existing contracts and invited several new vendors to submit bids. 
17   ING objected, contending that UPS’s steps to rebid the order
18   breached their contracts.  However, in early August 2011, UPS
19   awarded the contract for the additional RNCs to a competitor of ING
20   that had offered a lower price.

21         ING then sued UPS for breach of the contracts.  ING also
22   alleged that UPS had acted in bad faith and sought to recover
23   attorney’s fees, as permitted under applicable Georgia law when a
24   party acts in bad faith in making or performing a contract.  Ga. Code
25   Ann. § 13‐6‐11.
     5                                                           No. 13‐489‐cv




 1           As part of their pretrial submissions, the parties submitted
 2   joint proposed jury instructions that explained the meaning of bad
 3   faith under Georgia law: 

 4           Bad faith does not refer to bad faith in the prosecution
 5           of this litigation, but rather to the acts of UPS in dealing
 6           with ING prior to ING’s filing of this lawsuit.  Bad faith
 7           means a frivolous and unfounded denial of liability.  If
 8           you find that UPS’s actions before ING filed this lawsuit
 9           were frivolous and unfounded, then you must find that
10           UPS acted in bad faith and award ING its attorney’s
11           fees.  On the other hand, if you find that UPS had any
12           reasonable ground to contest ING’s breach of contract
13           claim, then you must find there is not bad faith on the
14           part of UPS and not award ING its attorneys’ [sic] fees.

15   Simultaneously, UPS filed a motion in limine to preclude the
16   introduction at trial of evidence of bad faith or of attorney’s
17   fees on the ground that, as a matter of law, it had a
18   “reasonable ground” to contest ING’s claims.2  UPS’s motion
19   was denied and ING’s claims proceeded to trial, during which
20   it was permitted to present its evidence of bad faith which
21   centered primarily around the conflicting emails and the
22   denials by UPS that its contracts with ING obligated it to
23   purchase additional RNC’s from ING rather than competitors.

24           During the proceedings, UPS and ING each submitted
25   proposed jury instructions that included a definition of bad
26   faith substantively identical to the version submitted before

         2
           UPS made a cursory pretrial objection to the jury instruction on the same grounds,
     incorporating by reference the argument from its motion in limine.
     6                                                      No. 13‐489‐cv




 1   trial, except that ING objected to the inclusion of the
 2   “reasonable ground” defense in the jury instructions.  The
 3   district court overruled that objection, adopted UPS’s
 4   proposed instruction that included the “reasonable ground”
 5   defense with only minor non‐substantive changes, and
 6   delivered it to the jury.  UPS did not move pursuant to Rule 50
 7   to challenge the sufficiency of ING’s evidence of bad faith nor
 8   did it move for judgment as a matter of law on the basis that
 9   the“reasonable ground” defense precluded an award of
10   attorney’s fees. 

11         Subsequently, the jury returned a verdict in favor of ING on
12   the breach of contract claim, awarding it approximately $1.7 million
13   in damages, which is not contested on this appeal.  The jury also
14   found that ING was entitled to an award of attorney’s fees, which
15   meant that the jury had found that UPS had acted in bad faith.

16         Following the verdict and the entry of judgment, ING moved
17   to set the amount of attorney’s fees and UPS cross‐moved, pursuant
18   to Rule 59, to amend the judgment by setting aside the award of
19   attorney’s fees or, in the alternative, for a new trial on fees on the
20   ground that the verdict awarding them was against the weight of the
21   evidence.  In its motion, UPS raised for the first time new challenges
22   to the court’s charge on bad faith.  UPS contended that Georgia law
23   recognizes two distinct, mutually exclusive theories of bad faith; the
24   “frivolous and unfounded denial of liability” theory which ING had
25   argued and presented to the jury, and a separate “sinister motive”
26   theory, involving “dishonest purpose,” “conscious doing of wrong,”
27   or a “breach of known duty through some motive of interest or ill
     7                                                     No. 13‐489‐cv




 1   will.”  Special App’x 17.  UPS contended that under the former (but
 2   not the latter) theory a party with a “reasonable defense” to a claim
 3   cannot be found to have acted in bad faith and that it had such a
 4   defense.

 5         Notwithstanding that (1) the court had delivered the charge
 6   on this issue that UPS had requested; (2) UPS had failed to object to
 7   the charge under Rule 51; and (3) UPS had not argued that it was
 8   entitled to judgment as a matter of law under Rule 50(a), the district
 9   court accepted UPS’s interpretation of Georgia law.  The district
10   court concluded that the “frivolous and unfounded denial of
11   liability” theory did not apply because it was limited to cases in
12   which one party refused to pay the other.  After reviewing the
13   evidence, the court concluded that UPS had reasonable,
14   nonfrivolous defenses.  Even though it had not instructed the jury on
15   the “sinister motive” theory of bad faith, the district court analyzed
16   the case under that theory and concluded that ING’s claim could not
17   succeed under that alternative.

18         Because UPS was seeking to have the jury’s award of
19   attorney’s fees set aside and to have judgment entered in its favor on
20   the issue, the district court concluded that UPS was “effectively”
21   moving under Rule 50(b) for judgment as a matter of law,
22   notwithstanding both the verdict and its failure to make an earlier
23   motion as required under Rule 50(a).  The court then held that the
24   jury’s finding on fees was “clearly erroneous” and concluded that
25   “to prevent manifest injustice,” it was required to set aside the
26   award of attorney’s fees or grant a new trial on fees.  After
27   reweighing the evidence, the district court concluded that a new trial
     8                                                              No. 13‐489‐cv




 1   could not result in a verdict in favor of ING.  The court then set aside
 2   the award of attorney’s fees, effectively granting UPS judgment as a
 3   matter of law on the issue.  This appeal followed.

 4                                      II. DISCUSSION

 5                                     A. Legal Standards

 6           Rule  59(e)  allows  a  district  court  “to  alter  or  amend  a
 7   judgment.”  Fed. R. Civ. P. 59(e).  We have explained that under the
 8   rule “district courts may alter or amend judgment to correct a clear
 9   error  of  law  or  prevent  manifest  injustice,”  that  the  rule  “covers  a
10   broad  range  of  motions,”  and  that  “the  only  real  limitation  on  the
11   type  of  the  motion  permitted  is  that  it  must  request  a  substantive
12   alteration  of  the  judgment,  not  merely  the  correction  of  a  clerical
13   error, or relief of a type wholly collateral to the judgment.”  Schwartz
14   v. Liberty Mut. Ins. Co., 539 F.3d 135, 153 (2d Cir. 2008). 

15           Here,  however,  UPS  sought  relief  pursuant  to  Rule  59(e)  that
16   was  substantively  identical  to  judgment  as  a  matter  of  law  under
17   Rule 50, as it sought to have the jury’s verdict on attorney’s fees set
18   aside  and  to  have  judgment  entered  in  its  favor  on  that  issue. 
19   Notwithstanding the “broad range of motions” available under Rule
20   59(e),  and  the  absence  of  a  “real  limitation”  on  the  type  of  motion
21   permitted, we do not believe that the Rule permits a party to obtain
22   judgment as a matter of law under Rule 59(e) after failing to comply
23   with  the  carefully  crafted  structure  and  standards  of  Rules  50  and
24   51.3  A Rule 50 motion is intended to “inform[] the opposing party of
         3
          In, Schwartz, 539 F.3d 132, the case UPS did cite for the proposition that judgment as a
     matter of law is available pursuant to Rule 59(e) following the entry of judgment, the district
     court granted a Rule 59(e) motion concerning a question of law that was presented for the
     9                                                             No. 13‐489‐cv




 1   the  challenge  to  the  sufficiency  of  the  evidence  and  afford[]  a  clear
 2   opportunity  to  provide  additional  evidence  that  may  be  available.” 
 3   Fed.  R.  Civ.  P.  50  advisory  committee’s  note  to  the  2006
 4   amendments; see also Lore v. City of Syracuse, 670 F.3d 127, 152‐53 (2d
 5   Cir.  2012)  (citing  the  advisory  committee’s  note  and  discussing  the
 6   purpose  of  Rule  50  motions).    Rule  51  requires  parties  to  articulate
 7   and  lodge  their  objections  to  jury  charges  before  they  are  delivered
 8   so that “the trial court [will have] an opportunity to cure any defects
 9   in the instructions before sending the jury to  deliberate.”  Jacques v.
10   DiMarzio,  Inc.,  386  F.3d  192,  200  (2d  Cir.  2004).    Permitting  a  party
11   out of compliance with Rules 50 and 51 to prevail under Rule 59(e)
12   would render those Rules, which are basic to the conduct of federal
13   trials, essentially superfluous.  We are not inclined to endorse such a
14   result  except  perhaps  in  unusually  egregious  circumstances,  which
15   are not presented in this case. 

16           Motions under Rule 59 to alter or amend the judgment, or for
17   a new trial, are normally reviewed for abuse of discretion.  See Baker
18   v. Dorfman, 239 F.3d 415, 427 (2d Cir. 2000).  However, because UPS
19   was effectively seeking judgment as a matter of law and because the
20   district court granted that relief, we will treat UPS’s motion to have
21   the attorney’s fees verdict set aside as one for judgment as a matter
22   of law pursuant to Rule 50.  Accordingly, we will review the district
23   court’s decision de novo and apply the normal Rule 50 standards.  See
24   Velez  v.  City  of  New  York,  730  F.3d  128,  134  (2d  Cir.  2013).    We  will
25   consider UPS’s alternative request for a new trial under the abuse of


     first time by the jury’s response to a special interrogatory on the verdict form.  The parties
     had not had the opportunity to address the issue earlier and, thus, could not have been
     expected to comply with Rule 50. 
     10                                                        No. 13‐489‐cv




 1   discretion  standard  normally  applicable  to  such  motions.    See
 2   Patrolmen’s  Benevolent  Ass’n.  of  City  of  New  York  v.  City  of  New  York,
 3   310 F.3d 43, 50, 54 (2d Cir. 2002) (reviewing Rule 50 motion de novo
 4   and  Rule  59(a)  motion  for  abuse  of  discretion  where  party  moved
 5   under both rules).

 6          Under Rule 50(a), a motion for judgment as a matter of law
 7   must first be made before the case is submitted to the jury, and
 8   renewed following the verdict pursuant to Rule 50(b).  The law is
 9   pellucid that a party’s failure to move under Rule 50(a) has
10   consequences.  If that party later moves under Rule 50(b), the
11   standard for granting judgment as a matter of law is elevated, and
12   the motion may not properly be granted by the district court, or
13   upheld on appeal, except to prevent manifest injustice.  See Lore, 670
14   F.3d at 153.  Manifest injustice exists where a jury’s verdict is wholly
15   without legal support.  See Rothstein v. Carriere, 373 F.3d 275, 291 (2d
16   Cir. 2004); Pahuta v. Massey‐Ferguson, Inc., 170 F.3d 125, 129 (2d Cir.
17   1999); cf. Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)
18   (“Rule 59(e) permits a court to alter or amend a judgment, but it
19   ‘may not be used to relitigate old matters, or to raise arguments or
20   present evidence that could have been raised prior to the entry of
21   judgment.’” (quoting 11 C. Wright & A. Miller, Federal Practice and
22   Procedure § 2810.1, pp. 127–128 (2d ed. 1995))).

23          When evaluating a motion under Rule 50, courts are required
24   to “consider the evidence in the light most favorable to the party
25   against whom the motion was made and to give that party the
26   benefit of all reasonable inferences that the jury might have drawn in
27   [its] favor from the evidence.”  Tolbert v. Queens Coll., 242 F.3d 58, 70
     11                                                       No. 13‐489‐cv




 1   (2d Cir. 2001).  “The court cannot assess the weight of conflicting
 2   evidence, pass on the credibility of the witnesses, or substitute its
 3   judgment for that of the jury,” and “must disregard all evidence
 4   favorable to the moving party that the jury is not required to
 5   believe.”  Id. 

 6          When considering a motion for a new trial under Rule 59(a) on
 7   the ground that the jury’s verdict is against the weight of the
 8   evidence, our cases “teach [that a] high degree of deference [is]
 9   accorded to the jury’s evaluation of witness credibility, and that jury
10   verdicts should be disturbed with great infrequency.”  Raedle v.
11   Credit Agricole Indosuez, 670 F.3d 411, 418 (2d Cir. 2012).  

12                              B. Manifest Injustice

13          The  jury  instructions  on  Georgia  law  that  are  at  the  center  of
14   UPS’s  appeal  were  substantively  identical  to  the  ones  it  submitted
15   and which were delivered without objection from UPS.  There is no
16   dispute  that  the  instructions  were  an  accurate  statement  of  Georgia
17   law  on  the  meaning  of  bad  faith.    Moreover,  the  instructions
18   included  the  “reasonable  ground”  defense  that  UPS  asserted  in  its
19   motion in limine and in its post‐judgment motion.  For these reasons,
20   it  is  clear  to  us  that  the  jury  instructions  were  not  “wholly  without
21   legal support.”  Rothstein, 373 F.3d at 291. 

22          At no point prior to its post‐judgment motion had UPS raised
23   its  concerns  about  the    jury  instructions  on  bad  faith,  or  articulated
24   to the district court its two theories of bad faith under Georgia law. 
25   UPS was undoubtedly aware of the “reasonable ground” defense, as
26   it was the subject of a pretrial in limine motion and of proposed jury
     12                                                      No. 13‐489‐cv




 1   instructions.    However,  UPS  failed  to  preserve  its  contention  that
 2   reasonable  grounds  existed  as  a  matter  of  law  because  it  did  not
 3   move under Rule 50(a), nor did it object under Rule 51 to the court’s
 4   charge  on  “reasonable  grounds.”    Thus,  UPS  has  waived  any
 5   argument on these grounds absent “manifest injustice.” 

 6          We  see  no  such  injustice.  The  jury  was  properly  instructed
 7   that  a“reasonable  ground”  to  contest  a  claim  was  a  defense  to  a
 8   finding of bad faith, but rejected UPS’s evidence and arguments on
 9   that  point,  as  it  was  entitled  to  do.    The  contracts  provided  that
10   “[a]dditional  quantities”  of  new  RNCs  “will  be  purchased  at  the
11   identified  pricing  in  this  Price  Schedule,”  and  the  UPS  commodity
12   manager  acknowledged  in  internal  emails  that  UPS  had  “contracts
13   in place” to cover the purchase of the additional RNCs.  At the same
14   time,  evidence  the  jury  was  entitled  to  credit  also  showed  that  he
15   took  directly  opposite  positions  in  nearly  simultaneous  emails  to
16   ING  and  ultimately  sought  and  secured  new  bids  from  ING’s
17   competitors whose prices undercut those in ING’s contract.

18          Considering this evidence in the light most favorable to ING,
19   and giving ING the benefit of all reasonable inferences that the jury
20   might have drawn in its favor, we have little trouble concluding that
21   a  jury,  though  not  compelled  to  do  so,  could  have  found  that  UPS
22   acted  in  bad  faith.    Under  these  circumstances,  we  see  no  injustice
23   and certainly no manifest injustice. 

24          Similarly, UPS’s arguments concerning the two theories of bad
25   faith  it  now  contends  exist  under  Georgia  law  do  not  change  this
26   result.    The  arguments    were,  of  course,  forfeited  by  UPS’s  failure
27   timely  to  raise  them.    As  we  have  seen,  the  jury  was  charged  that
     13                                                       No. 13‐489‐cv




 1   bad  faith  meant  a  “frivolous  and  unfounded  denial  of  liability.” 
 2   This    instruction  was  well  grounded  in  Georgia  case  law.    In  post‐
 3   trial  motion  practice,  UPS  argues  for  the  existence  under  Georgia
 4   law of a specialized definition of “denial of liability” that limits it to
 5   “refusal  to  pay”  cases.  According  to  UPS  this  case  was  not  such  a
 6   case:  It  did  not  refuse  to  pay,  it  had  no  continuing  obligation  to
 7   purchase  additional  RNC’s  from  ING  and  awarded  contracts  for
 8   them  to  another  entity.    Because  we  see  no  meaningful  distinction
 9   between this conduct and a “denial of liability” or a “refusal to pay,”
10   we  believe  that  the  instruction  that  the  court  delivered  adequately
11   conveyed  UPS’s  position  to  the  jury.    If  UPS  preferred  a  more
12   nuanced  or  specific  definition,  it  was  obligated  to  request  one.    In
13   any event, as we have noted, the evidence adduced at trial, viewed
14   in  the  light  most  favorably  to  ING,  was  sufficient  for  a  reasonable
15   jury to have concluded that UPS engaged in an unfounded denial of
16   contractual liability.  

17                                   C. New Trial

18          UPS moved in the alternative for a new trial pursuant to Rule
19   59(a) on the ground that the verdict was against the weight of the
20   evidence, and renews that motion on appeal.

21          Our precedent is clear that a “decision is against the weight of
22   the evidence if and only if the verdict is (1) seriously erroneous or (2)
23   a miscarriage of justice.”  Raedle, 670 F.3d at 417‐18.  Our cases teach
24   that a high degree of deference is accorded to the jury’s evaluation of
25   witness credibility, and that jury verdicts should be disturbed with
26   great infrequency.  Id.  Unlike on a Rule 50 motion, however, on a
27   Rule 59 motion the court “may weigh the evidence and the
     14                                                      No. 13‐489‐cv




 1   credibility of witnesses and need not view the evidence in the light
 2   most favorable to the verdict winner.”  Id. at 418.  But when, as here,
 3   “a verdict is predicated almost entirely on the jury’s assessments of
 4   credibility, such a verdict generally should not be disturbed except
 5   in an egregious case, to correct a seriously erroneous result, or to
 6   prevent a miscarriage of justice.”  Id. at 418‐19.  This case is not such
 7   a case.  

 8          The jury, after hearing testimony from witness from both
 9   parties, concluded that UPS had acted in bad faith.  As the district
10   court noted, there was  evidence that would militate against such a
11   finding.  But the jury was free to reject that evidence (as it
12   apparently did) and to conclude, based on other testimony, that UPS 
13   acted in bad faith in its performance of the contracts.  Given that this
14   finding turned to a large extent on the credibility of the witnesses
15   who testified before the jury, the finding and the verdict which
16   followed are particularly ill‐suited to after‐the‐fact second guessing. 
17   Our review of the record yields no basis on which to conclude that
18   the jury’s verdict was “egregious,” “seriously erroneous,” or “a
19   miscarriage of justice.” 

20                                CONCLUSION

21          We  reverse  the  district  court’s  order  setting  aside  the  jury’s
22   award  of  attorney’s  fees.    We  REVERSE  the  order  denying  ING’s
23   motion  to  set  attorney’s  fees,  and  we  REMAND  the  case  with
24   instructions to reinstate the jury’s verdict and resolve ING’s motion
25   for attorney’s fees.